Citation Nr: 0612191	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-27 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969, and from October 1970 to February 1981, with Reserve 
service from August 1969 to October 1970.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran's service medical records show inservice 
treatment for low back pain and neck pain, and that the 
veteran was involved in automobile accidents in June 1976 and 
July 1980.

2.  The veteran failed to report for a VA examination in 
November 2005.  

3.  A current diagnosis of a hip disorder is not of record.

4.  The medical evidence of record does not relate the 
veteran's back disorder, or his neck disorder, to his active 
military service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A neck disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A hip disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
for a back disorder, a neck disorder, and a hip disorder, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the veteran's service connection claims, a 
letter dated in March 2002 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  The veteran also identified state and local law 
enforcement authorities as sources for records of his 
inservice car accidents, but both of those sources have 
notified VA that they would no longer have any pertinent 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran was twice scheduled for a VA examination in November 
2005; although the first examination was cancelled and 
rescheduled, the veteran failed to appear for the second 
examination.  38 C.F.R. § 3.159(c)(4); 38 C.F.R. § 3.655 
(2005).  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U. S. 
Vet. App. Mar. 3, 2006).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As directed by the Board's January 2005 remand, the RO 
scheduled the veteran for a VA examination in mid-November 
2005.  Upon receipt of notice of this examination, the 
veteran requested that it be rescheduled.  The examination 
was rescheduled for later in November 2005, but the veteran 
failed to report.  The evidence of record contains letters 
notifying the veteran of both examinations, and the January 
2005 Board remand informed the veteran of the consequences of 
failing to report for the scheduled examination.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§§ 3.158, 3.655 (2005).

Back Disorder

The veteran's service medical records show that the veteran 
was repeatedly treated for low back pain in service.  A June 
1976 treatment record noted that he was involved in an 
automobile accident the same month.  Beginning in May 1978, 
the veteran reported intermittent low back pain, secondary to 
heavy lifting.  X-rays showed no evidence of fractures, 
subluxation, disc narrowing, or arthritic response.  The 
diagnosis was low back strain with immobility.  In September 
1978, physical examination found that the veteran had muscle 
spasms in his low back, with decreased range of motion, 
flexion, and extension.  In October 1978, the veteran was 
found to have limited low back movement, and was instructed 
to continue physical therapy for at least six months.  On 
service separation in January 1981, the veteran reported 
recurrent back pain; it is also noted that the veteran was 
involved in a second automobile accident in July 1980.  On 
physical examination, low back pain was noted to be secondary 
to the veteran's automobile accident; however, it does not 
specify the accident to which the examiner was referring. 

Subsequent to service, the veteran was also treated for low 
back pain, primarily with opiate medications, beginning in 
1993, and his current diagnosis is minimal degenerative joint 
disease of the lumbosacral spine.  Private medical records 
show that the veteran reported experiencing lumbosacral pain, 
but June 1993 x-rays were negative for any abnormal clinical 
findings.  In May 1994, x-rays found probable hemangioma, at 
L-1, and loss of disc signal, at L3-4 and L4-5, compatible 
with degeneration.  The veteran continued to report low back 
pain through November 1996, when it was noted that the 
straight leg test was positive bilaterally.  VA treatment 
records beginning in November 1997 show that the veteran 
reported a history of low back pain, and in December 1999, a 
history of degenerative disc disease at L3-4.  March 2003 x-
rays showed evidence of minimal degenerative changes of the 
lumbosacral spine, with slight marginal hypertrophic spurring 
of lumbar vertebral bodies.  The veteran continued to report 
lumbosacral pain through June 2004, by which time the pain 
was radiating to his legs.  

Despite evidence of treatment in service and a diagnosis of a 
current disorder, the evidence of record does not contain a 
competent medical opinion that the veteran's back disorder is 
related to service.  Although a VA physician stated in May 
2004 that the veteran's chronic low back pain was "related 
to remote automobile accident," there is no evidence that 
this opinion is based on anything other than the veteran's 
reported history.  A nexus opinion is not probative unless it 
is based on both a review of the veteran's claims file and a 
current examination.  A diagnosis based only on a veteran's 
reported medical history is not probative to determine the 
issue of service connection.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (a bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  As noted above, the veteran failed to report 
for his November 2005 examination, so no VA examiner was able 
to provide an opinion as to the relationship between the 
veteran's current disorder and his military service.  To that 
end, nothing in the medical evidence links the veteran's back 
disorder to his military service.  As the third requirement 
enumerated by Hickson is not met, service connection for a 
back disorder is not warranted.  

Because no nexus opinion exists to relate the veteran's 
current back disorder to his active military service, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck Disorder

The veteran's service medical records show that the veteran 
was treated for neck pain in service.  A January 1976 record 
noted that the veteran reported a history of swollen joints 
on examination, and a June 1976 record notes that he was 
involved in an automobile accident the same month.  On 
service separation in January 1981, he again reported a 
history of swollen joints and of a head injury; the examining 
physician's notation stated that the veteran had been 
involved in an additional automobile accident in July 1980 in 
which he experienced whiplash.  

Subsequent to service, beginning in November 1997, the 
veteran reported experiencing neck pain.  On physical 
examination, the neck was nontender but with restricted 
rotation.  The veteran reported a prior diagnosis of neck 
arthritis in February 1998; the VA physician assessed same.  
Reports of neck pain continued through January 1999, when 
physical examination showed that the veteran's neck had 
limited lateral rotation on the left side but that there was 
no evidence of jugular vein distention.  In December 1999, 
cervical spine arthritis was again reported and assessed; 
reports of arthritic neck pain continued through April 2002.  
The Board notes that there is no evidence that any x-rays of 
the neck were taken or that any diagnoses of cervical spine 
arthritis exist based on evidence other than the veteran's 
reported history.  

Despite that neck pain has been shown both in service and 
subsequent to service, the evidence of record does not show 
that the veteran's neck pain constitutes a disability for VA 
purposes.  The veteran last reported neck pain in April 2002, 
and there are no objective clinical findings of any neck 
pain, restricted range of motion, or tenderness since January 
1999.  Further, even if it were assumed that the veteran was 
currently diagnosed with cervical spine arthritis, based on 
objective clinical findings, the record does not contain an 
opinion that relates either neck pain or cervical spine 
arthritis to his military service.  As noted above, the 
veteran failed to report for his November 2005 examination, 
so a VA examiner was not able to provide an opinion as to 
whether a nexus exists.  As the remaining evidence of record 
does not show that any neck pain or other disorder is related 
to service, service connection for a neck disorder is not 
warranted.

Because the evidence does not show that the veteran has a 
neck disorder diagnosis based in objective clinical findings 
or that any reported neck pain is related to service, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hip Disorder

The veteran's service medical records show that he reported 
swollen and painful joints on examination in January 1976 and 
on service separation in January 1981.  However, these 
records are devoid of any notations specifically for 
complaints of hip pain or for treatment of any hip disorder.  
Subsequent to service, the veteran reported arthritic pain in 
his hips in April 2002, chronic right hip pain in November 
2002, and generalized joint pain in May 2003.

Despite the above, the evidence of record does not show that 
the veteran has a current diagnosis of a hip disorder.  Pain 
is only one criteria for determining whether a disability 
exists, and pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  In 
this case, there is no medical evidence of record of a 
diagnosed or identifiable underlying hip disorder or x-ray 
evidence of degenerative joint disease of either the right or 
the left hip.  As the veteran's claim for a hip disorder 
fails to satisfy the second and third criteria under Hickson, 
service connection for a hip disorder is not warranted.  

Because there is no evidence that the veteran has a current 
hip disorder, the preponderance of the evidence is against 
the veteran's claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.

Service connection for a hip disorder is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


